Citation Nr: 0706733	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-32 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1976 until 
September 1976 and from September 1979 until April 1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision from the Jackson, 
Mississippi Department of Veterans Affairs (VA) Regional 
Office (RO).  The Board remanded the case back to the RO in 
January 2006.  Following completion of the requested 
development, the RO continued to deny service connection and 
the case has now been returned to the Board for completion of 
appellate consideration.


FINDING OF FACT

There is no competent evidence of a current low back 
disability.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.   

The fact that an injury occurred in service alone is not 
enough.  There must be a disability resulting from that 
injury.  If there is no showing of a resulting condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).   

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In deciding claims on 
the merits, the Board will resolve reasonable doubt of 
material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b).

The veteran's service medical records note that he complained 
of back pain.  In a January 1981 service medical record, the 
veteran was noted with slightly reduced range of motion, and 
in a February 1981 record, the veteran related his back pain 
to a fall which occurred four to five months prior to his 
medical visit.  The assessment was a resolving thoracic 
bruise.  However, subsequent examinations noted a "Normal" 
spine evaluations.  See Report of Medical Examination (Feb. 
1981, Apr. 1985, May 1989).    

In January 2006, the Board remanded the case for further 
development to include a VA medical opinion.  In February 
2006, the veteran underwent a VA examination.  At the exam, 
the veteran complained of constant pain and noted that his 
back gives out on him.  The examiner noted that the veteran 
exhibited 5/5 Waddell's sign, which the examiner stated 
suggested extreme exaggeration.  X-rays of the lumbosacral 
spine were normal, and there was no objective evidence of 
orthopedic problems in the lumbosacral spine.  The examiner 
stated that he did not believe the veteran had any 
significant back impairment, regardless of the veteran's 
subjective complaints.  The examiner added that the veteran's 
subjective complaints are not supported by objective physical 
findings.  In short, it is apparent that the objective 
medical evidence of record shows that the veteran does not 
have current back disability.  Absent evidence to the 
contrary, the Board is not in a position to question this 
opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the veteran's 
personal opinion that the disability at issue began in 
service or that it is otherwise related to service is not a 
sufficient basis for awarding service connection.   

The preponderance of the evidence is against a finding that 
the veteran has any low back disability that is related to 
his active service.  There is no doubt to be resolved, and 
service connection for a low back disability is not 
warranted.  

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (Apr. 2003, Oct. 2003, Feb. 2005).  As such, 
VA fulfilled its notification duties.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  The failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disability on 
appeal is harmless because the preponderance of the evidence 
is against the appellant's claim for service connection, and 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development to include a VA medical 
examination.  The service medical records are available, and 
there is no pertinent evidence which is not currently part of 
the claim's file.  Hence, VA has fulfilled its duty to assist 
the appellant in the development of his claim.   For the 
reasons set forth above, and given the facts of this case, 
the Board finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran.



ORDER

Entitlement to service connection for a low back disability 
is denied.


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


